Citation Nr: 1127198	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the benefits sought on appeal.  

In April 2008 the Board remanded the matter for additional development.  That development having been completed, the claims have been returned to the Board and are now partially ready for appellate disposition.  The Board notes that since the last remand, it has recharacterized the psychiatric claim on appeal to reflect any psychiatric disorder other than PTSD because the Veteran is already service-connected for PTSD.

The issues of entitlement to service connection for osteoarthritis, a bilateral hip disorder, bilateral knee disorder, bilateral shoulder disorder, and left hand disorder, all to include as due to the Veteran's service-connected PTSD, as well as service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements of the Veteran dated in July 2007 and May 2008.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's psychiatric disorder other than PTSD was not incurred in or aggravated by active military service, has not been causally or etiologically related to service, and did not manifest within one year of service separation.

2.  The Veteran's lay description that tinnitus was incurred in service is credible, and a medical opinion based on lay evidence of continuity of symptoms relates current tinnitus to symptoms described in and since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus and for a psychiatric disorder other than PTSD.  Generally, to establish service connection the following must be established: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. 

Additionally, two theories of presumptive service connection are applicable to the Veteran's claims.  Certain chronic diseases, including psychoses and other organic diseases of the nervous system, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no documentation of any psychiatric symptoms or tinnitus in the claims file from within one year of the Veteran's 1970 service separation.  As such, the presumption for service connection for chronic diseases does not apply.  

Additionally, to the extent the Veteran has argued that his disorders were incurred as a result of exposure to herbicides, the law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma. 38 C.F.R. § 3.309(e). 

Here, the Board finds that service connection cannot be awarded on a presumptive basis for the Veteran's psychiatric disorder or tinnitus because these conditions are not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure.  38 C.F.R. §3.309(e).  There is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  

Psychiatric Disorder

As noted by the Board in the last remand, the Veteran in this case has been separately diagnosed with both PTSD and other psychiatric problems, including major depressive disorder.  Additionally, the Board notes that the issue of a preexisting psychiatric disorder has been raised by the record.  On the Veteran's Report of Medical History at entry into service, the Veteran checked a box indicating he suffered from "nervous trouble of any sort."  As such, the Board will first consider the law in this regard before proceeding to a standard service connection analysis.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, despite the Veteran's own indication on entry into service that he had nervous trouble, no diagnosis was noted or rendered by the examining physician.  On the Report of Medical Examination at service entry, the physician determined the Veteran suffered from no psychiatric abnormalities.  Additionally, pursuant to the directives of the Board's last remand, this issue was addressed on VA examination in December 2008.  The examiner reviewed the Veteran's claims file, including service treatment records, and concluded, "I did not find any evidence that there was any previous condition prior to his service in the military that was related to depression or either post-traumatic stress disorder."  The claims file contains no other evidence to support the presence of a psychiatric disorder that preexisted service.  As such, the Board does not find that the presumption of soundness has been rebutted in this case.  Further discussion in this regard is not warranted. 

Turning to a standard service connection analysis, the first element of direct service connection has been satisfied.  At the December 2008 VA examination, for example, the Veteran was diagnosed with an adjustment disorder with depressed mood.

As to the remaining elements of service connection, the Veteran's service treatment records contain no complaints, diagnoses, or treatment pertaining to a psychiatric condition.  Moreover, the claims file contains no positive nexus evidence and one negative opinion, which was rendered by the December 2008 VA examiner.  The VA examiner did not attribute the Veteran's condition to service, but found, "I believe the Veteran does have depression which is secondary to all of the various surgeries and physical health problems he has developed."  The examiner founded this opinion based on information relayed by the Veteran at the examination, as well as a review of the claims file, and a mental status examination.  The Board therefore finds that the examination was adequate and that the opinion was sufficiently supported.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board further notes that the Veteran is not service-connected for any disorder other than PTSD.  As such, this statement does not raise an issue of secondary service connection.  There are no nexus opinions to the contrary of the December 2008 examiner's opinion.

In addition, it is noted that Dr. Thomas in an October 2005 statement indicated that he diagnosed the Veteran as having PTSD and major depressive disorder.  He did not provide an etiological opinion with a rationale concerning the major depressive disorder.  Pursuant to the Board's April 2008 remand, the RO sent the Veteran a letter in April 2008, which specifically requested that he provide a completed VA Form 21-4142, Authorization and Consent to Release Information form for Dr. Thomas so VA could obtain his treatment records.  The Veteran, however, did not complete and return an authorization form for Dr. Thomas.  
 
The Board has considered the Veteran's own contentions that his current condition is related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his acquired psychiatric disorder other than PTSD.  This determination requires more than an observation that can be made by a layperson.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations, which are competent, credible and probative, are outweighed by the more probative evidence of record.  Here, the Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  The Veteran was discharged in 1970 and did not report symptoms until the 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, his assertions are also outweighed by the VA examination report, which found that his acquired psychiatric disorder other than PTSD was related to his physical problems.  This examination report is entitled to great probative weight as it is based on a review of the claims folder, a mental status examination and as an opinion with a rationale was provided.  In short, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's psychiatric disorder has not been established.

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim is denied.

Tinnitus

The Veteran has a current diagnosis of tinnitus, documented, for example, in a November 2005 report of David L. Hatfield, M.D.  

As for the in-service incurrence of the condition, throughout the course of this appeal, the Veteran has argued that his tinnitus was incurred in service when he was exposed to the noise of two artillery batteries positioned near to him in Vietnam.  In support, the Veteran submitted a letter written to his now late wife from March 1968 describing the noise from the two nearby artillery units.  The Board finds this evidence probative as to in-service noise exposure.  The Court of Appeals for Veterans Claims has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
As for a nexus to service, the Board finds the evidence, at minimum, is in equipoise.  In the November 2005 report Dr. Hatfield provides a positive nexus between the Veteran's current hearing loss and military artillery noise, finding, "this is, indeed, noise induced hearing loss."  He further reported that the Veteran "has had ringing in his ears since Vietnam when he was bivouacked below the ridge where a 15 artillery battalion was shelling all night long."  The Board notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that Board may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the Veteran of in-service acoustic trauma where the history has not been found by the Board to be inaccurate; the case involved a Korean War Veteran and 1973 fire destroyed records); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  The Board finds no reason here to doubt the credibility of the statements made by the Veteran.  His statements have been both internally consistent, and consistently reported to medical providers in the course of receiving treatment.

While the December 2008 examiner found that the Veteran's tinnitus is unrelated to military service, this opinion is largely predicated on the absence of service treatment records documenting the condition.  As the Board finds the in-service incurrence of tinnitus is adequately supported, the Board assigns little probative weight to this opinion.  Accordingly, the Veteran's claim is granted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2005 and April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The 2008 letter additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records have been obtained.  In addition, post service treatment records have been associated with the claims folder and the RO has obtained records for which completed authorization forms have been provided.  He has been afforded the opportunity for a personal hearing.  VA examinations have been conducted.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for tinnitus is granted.


REMAND

Inasmuch as the Board sincerely regrets the additional delay in the adjudication of the Veteran's claim for service connection for a back disorder, additional development is necessary before the claim can be properly adjudicated.

The Veteran here has been diagnosed with degenerative disease of the lumbosacral spine with spinal stenosis and radiculopathy, documented, for example, on VA examination in December 2008.  The Veteran alleges that his present condition resulted from an in-service injury sustained while filling sandbags in Vietnam during the spring of 1968.  The Veteran contends that as a consequence of this injury, he was relegated to a typing position during the recuperation period.  In support, the Veteran has submitted a letter written to his now-deceased wife from March 1968 describing his duties filling sandbags and his current typing position.  As noted in the last remand, the Board finds this probative evidence toward the in-service incurrence of his back disorder.  

In the December 2008 VA examination report, the examiner provided a negative nexus opinion due solely to the absence of documentation of a back injury in the Veteran's service treatment records.  The Board finds this opinion inadequate because it is not adequately supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding a medical opinion must support its conclusions with an analysis that can be considered and weighed against other evidence.)  The examiner failed to take into account the Veteran's contentions of a continuity of symptomatology in rendering the opinion, despite noting that "[the Veteran] gives a convincing history of recurrent treatment for his back pain since the year after discharge from the military."  The examination report is further confusing because the examiner also assessed a foot condition in conjunction with the Veteran's back disorder but there is no foot condition on appeal.

In addition, the Board notes that in March 2005 the RO was informed by Central Arkansas Hospital, which the Veteran identified in a VA Form 21-4142 as having relevant records with respect to his back disability, that no records were found.  The RO has not provided notice to the Veteran pursuant to 38 C.F.R. § 3.159(e) that the records were not obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that records from Central Arkansas Hospital were not obtained and provide an explanation of the efforts made to obtain the records, a description of what further action will be taken and that the Veteran is ultimately responsible for providing the evidence pursuant to 38 C.F.R. § 3.159(e)(1).

2.  Obtain an addendum opinion to the December 2008 VA examination report to address the issues below.  If the same examiner is not available, the Veteran should be afforded a VA examination to ascertain the nature and etiology of his back disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current back disorder had its onset during service or is in any other way causally related to his active service.  In rendering this opinion, for purposes of this appeal the examiner should concede the in-service incurrence of a back injury caused by handling sandbags.

The examiner should consider the Veteran's statements relating his conditions to service, as well as his reports of continuity of symptomatolgy since service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).

The Veteran's claims file should be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


